Case 1:21-cv-00044-DLF Document 4 Filed 01/19/21 Page 1 of 2
UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA

 

Community for Creative Non-Violence

 

Plaintiff
Case No.: 1:21-cv-00044-DLF
vs.
United States of America, et al.
Defendant(s)
AFFIDAVIT OF SERVICE

 

I, Ambiko Wallace, a Private Process Server, being duly sworn, depose and say:

That I have been duly authorized to make service of the Summons and Complaint for Breach of Contract, Quiet Title, Declaratory
Relief, and Injunctive Relief in the above entitled case.

That I am over the age of eighteen years and not a party to or otherwise interested in this action.

That on 01/12/2021 at 2:00 PM, I served Michael R. Sherwin, United States Attorney's Office for the District of Columbia at 501
3rd Street, NW, Washington, DC 20530 with the Summons and Complaint for Breach of Contract, Quiet Title, Declaratory Relief,
and Injunctive Relief by serving Brian Huak, authorized to accept.

Brian Huak is described herein as:

Gender: Male Race/Skin: White Age:40 Weight: 165 Height: 5'10" Hair: Brown Glasses: No

I declare under penalty of perjury that this information is true and correct.

;

2\ Pa

Ambiko Wallace

 

{4

t
Exeduted On

 

Client Ref Number:094000-10558
Job #: 1585384

 

Capitol Process Services, Inc. | 1827 18th Street, NW, Washington, DC 20009 | (202) 667-0050
CAB Est 4 of YovaR bE OBSLEMEHKS Tia OHA TEt Page rots?

AO 440 (Rev. 06/12; DC 3/15) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

for the

District of Columbia

COMMUNITY FOR CREATIVE
NON-VIOLENCE

 

Plaintiff(s)

Vv. Civil Action No. 21-cv-00044-DLF

UNITED STATES OF AMERICA; ALEX M. AZAR, II,
DEPARTMENT OF HEALTH AND HUMAN
SERVICES; EMILY W. MURPHY, U.S. GENERAL
SERVICES ADMINISTRATION

Defendant(s)

 

eNO (A Sa Sa a a a a

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) Michael R. Sherwin, United States Attorney's Office for the District of Columbia, 555
4th Street, N.W., Washington, DC 20530

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: PAUL J. KIERNAN

HOLLAND & KNIGHT LLP

800 17th Street, N.W., Suite 1100
Washington, DC 20006
Telephone: (202) 663-7276

Fax: (202) 955-5564

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

ANGELA D, CAESAR, CLERK OF COURT

1/11/2021

Date: /s/ Anson Hopkins

 

Signature of Clerk or Deputy Clerk

 
